Citation Nr: 1822787	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-26 839	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a lumbar spine disability.

2.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a left knee disability.

3.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2012 decision RO.  In August 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ); a transcript of that proceeding is of record. 


FINDINGS OF FACT

1.  In May 2011, the RO denied reopening the Veteran's service connection claims for lumbar spine, left knee, and right knee disabilities on the basis that there was no new and material evidence; the Veteran did not appeal that determination.

2.  The evidence added to the record subsequent to the May 2011 rating decision is cumulative and redundant of the evidence previously considered. 


CONCLUSION OF LAW

New and material evidence has not been received to reopen the service connection claims for lumbar spine, left knee, and right knee disabilities.  38 U.S.C. § 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in a final rating decision may not thereafter be reopened and allowed.  See 38 U.S.C. § 7105(c) (2012).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156.

In this case, the Board observes that the RO first denied the service connection claims for lumbar spine, left knee, and right knee disabilities in August 2009.  The RO denied the petition to reopen the claim in May 2011 because new and material evidence had not been submitted.  Since the Veteran did not file a timely notice of disagreement or submit additional evidence, the decision became final.  See 38 U.S.C. § 7105 (2012).  

The Board acknowledges that the Veteran has sought service connection for his claimed disabilities on a secondary basis.  In the prior denials, the unestablished fact necessary to substantiate his claim has been competent and credible evidence of a nexus between the claimed disabilities and his service-connected bilateral foot disability.  In arriving at the prior determinations, VA considered various treatment records, to include one noting the possibility that his claimed disabilities could be caused by his service-connected bilateral foot disability.  See, e.g., VA Examination, 5 (Apr. 25, 2011).

Following the Veteran's most recent petition to reopen the claim in May 2012, the Board observes that his submitted evidence was cumulative and redundant of that described above.  See, e.g., Hearing Transcript, 7 (Aug. 22, 2017).  The submitted lay statements reiterate the Veteran's belief of a relationship between the claimed disabilities and service, but this has been his contention since the initial claim.  The evidence also shows on-going physical illnesses, but not medically associated with active service.  Therefore, the Board must find that new and material evidence has not been submitted; consequently, the petition to reopen the previously denied claim must be denied.  See 38 U.S.C. § 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).


ORDER

The petition to reopen the service connection claim for a lumbar spine disability is denied.

The petition to reopen the service connection claim for a left knee disability is denied. 

The petition to reopen the service connection claim for a right knee disability is denied. 



____________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


